EXHIBIT 10.1


AGREEMENT AND PLAN OF MERGER
BY AND AMONG
PATHWORKS FLORIDA, INC.,
LEXICON UNITED INCORPORATED
AND
LEXICON ACQUISITION, INC.
 
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of August 2, 2010, among Lexicon United Incorporated, a Delaware corporation
(“Parent”), Pathworks PCO of Florida, Inc., a Florida corporation
(“Pathworks-Florida”), and Lexicon Acquisition, Inc., a Delaware corporation and
a wholly-owned subsidiary of Parent (“Merger Sub”).


RECITALS


A.           Upon the terms and subject to the conditions of this Agreement and
in accordance with the Delaware General Corporation Law (the “DGCL”), Parent,
Pathworks-Florida and Merger Sub intend to enter into a business combination
transaction.


B.           The Board of Directors of Pathworks-Florida (i) has determined that
the Merger (as defined in Section 1.1 below) is consistent with and in
furtherance of the long-term business strategy of Pathworks-Florida and fair to,
and in the best interests of, Pathworks-Florida and its stockholders, (ii) has
approved this Agreement, the Merger and the other transactions contemplated by
this Agreement, (iii) has adopted a resolution declaring the Merger advisable,
and (iv) has determined to recommend that the stockholders of Pathworks-Florida
adopt this Agreement.


C.           The Board of Directors of Parent (i) has determined that the Merger
is consistent with and in furtherance of the long-term business strategy of
Parent and fair to, and in the best interests of, Parent and its stockholders,
(ii) has approved this Agreement, the Merger and the other transactions
contemplated by this Agreement, (iii) has adopted a resolution declaring the
Merger advisable, and (iv) has approved the issuance of shares of Parent Common
Stock (as defined in Section 1.6(a) below) pursuant to the Merger (the “Share
Issuance”).


D.           The Board of Directors of Merger Sub (i) has determined that the
Merger is consistent with and in furtherance of the long-term business strategy
of Merger Sub, and fair to and in the best interests of, Merger Sub and its
stockholder, (ii) has approved this Agreement, the Merger and the other
transactions contemplated by this Agreement, (iii) has adopted a resolution
declaring the Merger advisable, and (iv) has determined to recommend that the
sole stockholder of Merger Sub adopt this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 

ARTICLE I
THE MERGER


1.1.         The Merger.  At the Effective Time (as defined in Section 1.2
hereof) and subject to and upon the terms and conditions of this Agreement and
the applicable provisions of the DGCL, Merger Sub shall be merged with and into
Pathworks-Florida (the “Merger”), the separate corporate existence of Merger Sub
shall cease and Pathworks-Florida shall continue as the surviving corporation
and shall become a wholly-owned subsidiary of Parent.  The surviving corporation
after the Merger is sometimes referred to hereinafter as the “Surviving
Corporation.”


1.2.         Effective Time.  Unless this Agreement is earlier terminated
pursuant to Article VII hereof, the closing of the Merger and the other
transactions contemplated by this Agreement (the “Closing”) will take place at
the offices of Parent’s counsel, at a time and date to be specified by the
parties, but in no event later than two (2) business days following satisfaction
or waiver of the conditions set forth in Article VI hereof.  The date upon which
the Closing actually occurs is herein referred to as the “Closing Date.”  On the
Closing Date, the parties hereto shall cause the Merger to be consummated by
filing a Certificate of Merger in the form attached as Exhibit A hereto or like
instrument (a “Certificate of Merger”) with the Secretary of State of the State
of Florida, in accordance with the relevant provisions of the DGCL (the time at
which the Merger has become fully effective (or such later time as may be agreed
in writing by Pathworks-Florida and specified in the Certificate of Merger) is
referred to herein as the “Effective Time”).


1.3.         Effect of the Merger.


(a)           At the Effective Time, the effect of the Merger shall be as
provided in the applicable provisions of the DGCL.  Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, except
as provided herein, all the property, rights, privileges, powers and franchises
of Pathworks-Florida and Merger Sub shall vest in the Surviving Corporation, and
all debts, liabilities and duties of Pathworks-Florida and Merger Sub shall
become the debts, liabilities and duties of the Surviving Corporation.


(b)           Prior to or at the Effective Time, the properties and assets of
Parent and Merger Sub will be free and clear of any and all encumbrances,
charges, claims, equitable interests, liens, options, pledges, security
interests, mortgages, rights of first refusal or restrictions of any kind and
nature (collectively, the “Encumbrances”), except for such liabilities, accounts
payable, debts, adverse claims, duties, responsibilities and obligations of
every kind or nature, whether accrued or unaccrued, known or unknown, direct or
indirect, absolute, contingent, liquidated or unliquidated and whether arising
under, pursuant to or in connection with any contract, tort, strict liability or
otherwise (collectively the “Liabilities”) of Parent which are described in
Section 3.7 hereof.


 
- 2 -

--------------------------------------------------------------------------------

 
 
1.4.         Certificates of Incorporation; Bylaws.  From and after the
Effective Time and until further amended in accordance with applicable law, (i)
the Certificate of Incorporation of Lexicon as in effect immediately prior to
the Effective Time shall be the Certificate of Incorporation of the Surviving
Corporation, and (ii) the Bylaws of Lexicon as in effect immediately prior to
the Effective Time shall be the Bylaws of the Surviving Corporation.


1.5.         Pathworks-Florida Directors and Officers.


(a)           Unless otherwise determined by Pathworks-Florida prior to the
Effective Time, the directors of Lexicon immediately prior to the Effective Time
shall be the directors of the Surviving Corporation at and after the Effective
Time, each to hold the office of a director of the Surviving Corporation in
accordance with the provisions of the DGCL and the Certificate of Incorporation
and Bylaws of the Surviving Corporation until their successors are duly elected
and qualified.  In addition, at the Closing, James A. Grimwade shall be
appointed to the board of directors of Lexicon, each to hold the office of a
director of the Surviving Corporation in accordance with the provisions of the
DGCL and the Certificate of Incorporation and Bylaws of the Surviving
Corporation until their successors are duly elected and qualified.


(b)           Unless otherwise determined by the Parties prior to the Effective
Time, the officers of Lexicon immediately prior to the Effective Time shall be
the officers of the Surviving Corporation at and after the Effective Time, each
to hold office in accordance with the provisions of the Bylaws of the Surviving
Corporation.


1.6.         Effect on Capital Stock.  Subject to the terms and conditions of
this Agreement, at the Effective Time, by virtue of the Merger and without any
action on the part of Parent, Pathworks-Florida and Merger Sub or the holders of
any of the following securities, the following shall occur:


(a)           Conversion of Pathworks-Florida Capital Stock.  At the Effective
Time, the Parent shall issue (or reserve for issuance upon exercise or exchange
of Pathworks-Florida common shares (as defined below)) a number of shares of
Lexicon common stock (the “Parent Common Stock”) which shall be equal, on a
pro-form, post-closing basis to forty-seven (47%) of the issued and outstanding
shares of Lexicon common stock shall be issued to the holders of
Pathworks-Florida Common Stock on a Fully Diluted Basis (as defined below) (the
“Merger Consideration”) (See Capitalization Schedule attached hereto as Schedule
2.6).  Each share of common stock of Pathworks-Florida (the “Pathworks-Florida
Common Stock”) issued and outstanding immediately prior to the Effective Time
(other than Dissenting Shares (as defined in Section 1.10 below)) will be
automatically converted (subject to Section 1.6(d)), into a number of shares of
Parent Common Stock determined by multiplying each such share of
Pathworks-Florida Common Stock by the quotient determined by dividing (x) the
aggregate number of Parent Common Stock to be issued in the merger transaction
by (y) the aggregate number of shares of Pathworks-Florida Common Stock issued
and outstanding immediately prior to the Effective Time, on a Fully Diluted
Basis (“Pathworks-Florida Convertible Securities”) (the “Exchange Ratio”), such
aggregate shares of Parent Common Stock being referred to in this Agreement as
the “Merger Consideration”.  If any shares of Pathworks-Florida Common Stock
outstanding immediately prior to the Effective Time are unvested or are subject
to a repurchase option, risk of forfeiture or other condition under any
applicable restricted stock purchase agreement or other agreement with
Pathworks-Florida, then the shares of Parent Common Stock issued in exchange for
such shares of Pathworks-Florida Common Stock will also be unvested and subject
to the same repurchase option, risk of forfeiture or other condition, and the
certificates representing such shares of Parent Common Stock may accordingly be
Pathworks-Florida with appropriate legends. For purposes of this Agreement
“Fully Diluted Basis” shall mean the number of shares of Common Stock that would
be outstanding upon the conversion or exercise, as the case may be, of all
securities of Pathworks-Florida convertible into, exercisable for, or
exchangeable for, directly or indirectly, shares of Pathworks-Florida Common
Stock.


 
- 3 -

--------------------------------------------------------------------------------

 
 
(b)           Adjustments to Merger Consideration.  Except as described in
Section 1.10, the Merger Consideration shall be adjusted to reflect
appropriately the effect of any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into or
exercisable or exchangeable for Parent Common Stock or Pathworks-Florida Common
Stock), reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to Parent Common Stock or
Pathworks-Florida Common Stock occurring or having a record date on or after the
date hereof and prior to the Effective Time.


(c)           Fractional Shares.  No fraction of a share of Parent Common Stock
will be issued by virtue of the Merger.  In lieu thereof any fractional share
will be rounded to the nearest whole share of Parent Common Stock (with 0.5
being rounded up).


1.7          [Reserved]


1.8          Rights of Holders of Pathworks-Florida Capital Stock.


(a)           On and after the Effective Date and until surrendered for
exchange, each outstanding stock certificate that immediately prior to the
Effective Date represented shares of Pathworks-Florida Common Stock (except
Dissenting Shares and shares cancelled or extinguished pursuant to Section 1.11)
shall be deemed for all purposes, to evidence ownership of and to represent the
number of whole shares of Parent Common Stock into which such shares of
Pathworks-Florida Common Stock shall have been converted pursuant to Section
1.6(a) above.  The record holder of each such outstanding certificate
representing shares of Pathworks-Florida Common Stock, shall, after the
Effective Date, be entitled to vote the shares of Parent Common Stock into which
such shares of Pathworks-Florida Common Stock shall have been converted on any
matters on which the holders of record of the Parent Common Stock, as of any
date subsequent to the Effective Date, shall be entitled to vote. In any matters
relating to such certificates of Pathworks-Florida Common Stock, Parent may rely
conclusively upon the record of stockholders maintained by Pathworks-Florida
containing the names and addresses of the holders of record of Pathworks-Florida
Common Stock on the Effective Date.


(b)           On and after the Effective Date, Parent shall reserve a sufficient
number of authorized but unissued shares of Parent Common Stock for issuance in
connection with (i) the conversion of Pathworks-Florida Common Stock into Parent
Common Stock and (ii) the exercise of all options, warrants, and any other
instrument convertible into, or exchangeable for, shares of Pathworks-Florida
Common Stock, to purchase shares of Pathworks-Florida Common Stock outstanding
immediately prior to the Effective Time.


 
- 4 -

--------------------------------------------------------------------------------

 
 
1.9          Procedure for Exchange of Pathworks-Florida Common Stock.
 
(a)           After the Effective Time, holders of certificates theretofore
evidencing outstanding shares of Pathworks-Florida Common Stock (except
Dissenting Shares and shares cancelled or extinguished pursuant to Section
1.11), upon surrender of such certificates to the registrar or transfer agent
for Parent Common Stock, shall be entitled to receive certificates representing
the number of whole shares of Parent Common Stock into which shares of
Pathworks-Florida Common Stock theretofore represented by the certificates so
surrendered shall have been converted as provided in Section (a) hereof.  Parent
shall not be obligated to deliver the Merger Consideration to which any former
holder of shares of Pathworks-Florida Common Stock is entitled until such holder
surrenders the certificate or certificates representing such shares.  Upon
surrender, each certificate evidencing Pathworks-Florida Common Stock shall be
cancelled.  If there is a transfer of Pathworks-Florida Common Stock ownership
which is not registered in the transfer records of Pathworks-Florida, a
certificate representing the proper number of shares of Parent Common Stock may
be issued to a person other than the person in whose name the certificate so
surrendered is registered if: (x) upon presentation to the Secretary of Parent,
such certificate shall be properly endorsed or otherwise be in proper form for
transfer, (y) the person requesting such payment shall pay any transfer or other
taxes required by reason of the issuance of shares of Parent Common Stock to a
person other than the registered holder of such certificate or establish to the
reasonable satisfaction of Parent that such tax has been paid or is not
applicable, and (z) the issuance of such Parent Common Stock shall not, in the
sole discretion of Parent, violate the requirements of the Regulation D “safe
harbor” of the Securities Act with respect to the private placement of Parent
Common Stock that will result from the Merger.


(b)           All shares of Parent Common Stock issued upon the surrender for
exchange of Pathworks-Florida Common Stock in accordance with the above terms
and conditions shall be deemed to have been issued and paid in full satisfaction
of all rights pertaining to such shares of Pathworks-Florida Common Stock.


(c)           No holder surrendering a certificate representing shares of
Pathworks-Florida Common Stock will be issued in exchange a certificate
representing other than a whole number of shares of Parent Common Stock.


(d)           Any shares of Parent Common Stock issued in the Merger will not be
transferable except (1) pursuant to an effective registration statement under
the Securities Act or (2) upon receipt by Parent of a written opinion of counsel
reasonably satisfactory to Parent to the effect that the proposed transfer is
exempt from the registration requirements of the Securities Act and relevant
state securities laws.  Restrictive legends must be placed on all certificates
representing shares of Parent Common Stock issued in the Merger, substantially
as follows:
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE, NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE CORPORATION
AND ITS LEGAL COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II)
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


(e)           In the event any certificate for Pathworks-Florida Common Stock
shall have been lost, stolen or destroyed, Parent shall issue and pay in
exchange for such lost, stolen or destroyed certificate, upon the making of an
affidavit of that fact by the holder thereof, such shares of the Parent Common
Stock and cash for fractional shares, if any, as may be required pursuant to
this Agreement; provided, however, that Parent, in its discretion and as a
condition precedent to the issuance and payment thereof, may require the owner
of such lost, stolen or destroyed certificate to deliver a bond in such sum as
it may direct as indemnity against any claim that may be made against Parent or
any other party with respect to the certificate alleged to have been lost,
stolen or destroyed.


1.10        Dissenting Shares.


(a)           Shares of capital stock of Pathworks-Florida held by stockholders
of Pathworks-Florida who have not consented to and approved this agreement in
writing and who have properly exercised and preserved appraisal rights with
respect to those shares in accordance with all of the provisions of the DGCL
(“Dissenting Shares”) shall not be converted into or represent a right to
receive shares of Parent Common Stock pursuant to Section (a) above, but the
holders thereof shall be entitled only to such rights as are granted by the
DGCL.  Each holder of Dissenting Shares who becomes entitled to payment for such
shares pursuant to the DGCL shall receive payment therefore from the Surviving
Corporation in accordance with such laws; provided, however, that if any such
holder of Dissenting Shares shall have effectively withdrawn such holder’s
demand for appraisal of such shares or lost such holder’s right to appraisal and
payment of such shares under the DGCL, such holder or holders (as the case may
be) shall forfeit the right to appraisal of such shares and each such share
shall thereupon be deemed to have been cancelled, extinguished and converted, as
of the Effective Time, into and represent the right to receive payment from
Parent of shares of Parent Common Stock as provided in Section (a) above.
 
(b)           Any payments in respect of Dissenting Shares will be deemed made
by the Surviving Corporation.


 
- 6 -

--------------------------------------------------------------------------------

 
 
1.11         No Further Ownership Rights in Pathworks-Florida Common Stock.  All
shares of Parent Common Stock issued in accordance with the terms hereof shall
be deemed to have been issued in full satisfaction of all rights pertaining to
such shares of Pathworks-Florida Common Stock.  After the Effective Time, there
shall be no further registration of transfers on the records of Surviving
Corporation of shares of Pathworks-Florida Common Stock which were outstanding
immediately prior to the Effective Time.  If, after the Effective Time,
certificates are presented to Surviving Corporation for any reason, they shall
be cancelled and exchanged as provided in this ARTICLE I.


1.12         Tax Treatment.  It is intended by the parties hereto that the
Merger shall constitute a reorganization within the meaning of Section 368(a) of
the Internal Revenue Code of 1986, as amended (the “Code”).  Each of the parties
hereto adopts this Agreement as a “plan of reorganization” within the meaning of
Section 1.368-2(g) of the United States Treasury Regulations (the
“Regulations”).  Both prior to and after the Closing, each party's books and
records shall be maintained, and all federal, state and local income tax returns
and schedules thereto shall be filed in a manner consistent with the Merger
being qualified as a reverse triangular merger under Section 368(a)(2)(E) of the
Code (and comparable provisions of any applicable state or local laws), except
to the extent the Merger is determined in a final administrative or judicial
decision not to qualify as a reorganization within the meaning of Code Section
368(a).


1.13         Payments to Public Officials.  Notwithstanding anything to the
contrary in this ARTICLE I, none of Pathworks-Florida, Parent, Merger Sub or
Surviving Corporation shall be liable to a holder of Pathworks-Florida Common
Stock or Parent Common Stock for any amount properly paid to a public official
pursuant to any applicable abandoned property, escheat or similar applicable
law.


1.14         Taking of Necessary Action; Further Action.  If, at any time after
the Effective Time, any further action is necessary or desirable to carry out
the purposes of this Agreement and to vest the Surviving Corporation (and/or its
successor in interest) with full right, title and possession to all assets,
property, rights, privileges, powers and franchises of Pathworks-Florida and
Merger Sub, the officers and directors of Parent and the Surviving Corporation
shall be fully authorized (in the name of Merger Sub, Pathworks-Florida and
otherwise) to take all such necessary action.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF PATHWORKS-FLORIDA


Except as set forth in the schedules attached hereto, Pathworks-Florida hereby
represents and warrants to Parent that the statements contained in this ARTICLE
II are true and correct.


2.1.          Organization, Qualification and Subsidiaries.  Pathworks-Florida
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Florida.  Pathworks-Florida has no subsidiaries and does
not have an equity interest in any other firm, partnership, association or other
entity.  Pathworks-Florida is duly qualified to transact business as a foreign
corporation and is in good standing under the applicable laws of each
jurisdiction where the location of its properties or the conduct of its business
makes such qualification necessary, except where the failure to be so qualified
would not have an Pathworks-Florida Material Adverse Effect (as defined in
Section 2.3 below).


 
- 7 -

--------------------------------------------------------------------------------

 
 
2.2.          Authorization, Enforcement.  Pathworks-Florida has the requisite
corporate power and authority to conduct its business as presently conducted and
to enter into and to consummate the Merger.  The execution and delivery of this
Agreement by Pathworks-Florida and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of Pathworks-Florida and no further consent or action is required by
Pathworks-Florida, other than the Required Approvals (as defined in Section 3.2
below) and the approval of Pathworks-Florida’s stockholders and the approval of
the stockholders of Merger Sub of the Merger and the amendments to their
respective certificates of incorporation (the “Stockholder Approvals”).  This
Agreement, when executed and delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of Pathworks-Florida enforceable
against Pathworks-Florida in accordance with its terms, subject to the
Stockholder Approvals, applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar applicable laws affecting creditors’
rights and remedies generally and general principles of equity.


2.3.          No Conflicts.  The execution, delivery and performance of this
Agreement by Pathworks-Florida and the consummation by Pathworks-Florida of the
Merger do not and will not: (i) conflict with or violate any provision of
Pathworks-Florida’s Certificate of Incorporation or Bylaws, or (ii) subject to
obtaining the Stockholder Approvals and the filing with the Secretary of State
of Florida of the Certificate of Merger (collectively, the “Required
Approvals”), conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice or lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing Pathworks-Florida debt or otherwise) or
other understanding to which Pathworks-Florida is a party or by which any
material property or asset of Pathworks-Florida is bound or affected, or (iii)
result in a violation of any applicable law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
as currently in effect to which Pathworks-Florida is subject (including federal
and state securities laws and regulations), or by which any material property or
asset of Pathworks-Florida is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate (a)
materially and adversely affect the legality, validity or enforceability of the
Merger, (b) have or result in a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of
Pathworks-Florida, taken as a whole, or (c) materially and adversely impair
Pathworks-Florida’s ability to perform fully on a timely basis its obligations
under this Agreement (any of (a), (b) or (c), a “Pathworks-Florida Material
Adverse Effect”); provided, however, that any adverse change, event or effect
that is demonstrated to be caused primarily by the conditions generally
affecting the United States economy, or by conditions generally effecting the
biotechnology or pharmaceutical industries, shall be deemed not to be an
Pathworks-Florida Material Adverse Effect.


2.4.          Filings, Consents and Approvals.  Pathworks-Florida is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Pathworks-Florida of this Agreement,
other than the Required Approvals.


 
- 8 -

--------------------------------------------------------------------------------

 
 
2.5.          Pathworks-Florida Common Stock.  The Pathworks-Florida Common
Stock delivered in exchange for the Parent common stock will be duly authorized
and validly issued, fully paid and nonassessable, free and clear of all liens at
issuance.


2.6.          Capitalization.  As of the date of this Agreement,
Pathworks-Florida’s authorized capital consists of 10,000 shares of
Pathworks-Florida Common Stock and zero shares of preferred
stock.  Pathworks-Florida’s outstanding capital (i) as of the date of this
Agreement and (ii) as of immediately before the Effective Time, is set forth on
Schedule 2.6.  Except as described in Schedule 2.6, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Pathworks-Florida Common Stock,
or contracts, commitments, understandings or arrangements by which
Pathworks-Florida is or may become bound to issue additional shares of
Pathworks-Florida Common Stock or rights convertible or exchangeable into shares
of Pathworks-Florida Common Stock.


2.7.          Contracts and Commitments.
 
(a)           Schedule 2.7 hereto lists the following agreements, whether oral
or written, to which Pathworks-Florida is a party, which are currently in
effect, and which relate to the operation of Pathworks-Florida’s business: (i)
collective bargaining agreement or contract with any labor union; (ii) bonus,
pension, profit sharing, retirement or other form of deferred compensation plan;
(iii) hospitalization insurance or other welfare benefit plan or practice,
whether formal or informal; (iv) stock purchase or stock option plan; (v)
contract for the employment of any officer, individual employee or other person
on a full-time or consulting basis or relating to severance pay for any such
person; (vi) contract, agreement or understanding relating to the voting of
Pathworks-Florida Common Stock or the election of directors of
Pathworks-Florida; (vii) agreement or indenture relating to the borrowing of
money or to mortgaging, pledging or otherwise placing a lien on any of the
assets of Pathworks-Florida; (viii) guaranty of any obligation for borrowed
money or otherwise; (ix) lease or agreement under which Pathworks-Florida is
lessee of, or holds or operates any property, real or personal, owned by any
other party, for which the annual rental exceeds $25,000; (x) lease or agreement
under which Pathworks-Florida is lessor of, or permits any third party to hold
or operate, any property, real or personal, for which the annual rental exceeds
$10,000; (xi) contract which prohibits Pathworks-Florida from freely engaging in
business anywhere in the world; (xii) license agreement or agreement providing
for the payment or receipt of royalties or other compensation by
Pathworks-Florida in connection with intellectual property rights held by
Pathworks-Florida; (xiii) contract or commitment for capital expenditures in
excess of $50,000; (xiv) agreement for the sale of any capital asset; or (xvi)
other agreement which is either material to Pathworks-Florida’s business or was
not entered into in the ordinary course of business.
 
(b)           To Pathworks-Florida’s knowledge, (i) Pathworks-Florida has
performed all obligations required to be performed by it in connection with the
contracts or commitments required to be disclosed in Schedule 2.7 hereto and is
not in receipt of any claim of default under any contract or commitment required
to be disclosed under such caption; (ii) Pathworks-Florida has no present
expectation or intention of not fully performing any material obligation
pursuant to any contract or commitment required to be disclosed under such
caption; and (iii) Pathworks-Florida has no knowledge of any breach or
anticipated breach by any other party to any contract or commitment required to
be disclosed under such caption.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
2.8.           Affiliate Transactions.  Except as set forth in Schedule 2.8
hereto, and other than pursuant to this Agreement, no officer, director or
employee of Pathworks-Florida, or any member of the immediate family of any such
officer, director or employee, or any entity in which any of such persons owns
any beneficial interest (other than any publicly-held corporation whose stock is
traded on a national securities exchange or in the over-the-counter market and
less than five percent (5%) of the stock of which is beneficially owned by any
of such persons) (collectively “Pathworks-Florida Insiders”), has any agreement
with Pathworks-Florida (other than normal employment arrangements) or any
interest in any property, real, personal or mixed, tangible or intangible, used
in or pertaining to the business of Pathworks-Florida (other than ownership of
capital stock of Pathworks-Florida). Except as set forth on Schedule 2.8,
Pathworks-Florida is not indebted to any Pathworks-Florida Insider (except for
amounts due as normal salaries and bonuses and in reimbursement of ordinary
business expenses) and no Pathworks-Florida Insider is indebted to
Pathworks-Florida (except for cash advances for ordinary business expenses).
None of the Pathworks-Florida Insiders has any direct or indirect interest in
any competitor, supplier or customer of Pathworks-Florida or in any person, firm
or entity from whom or to whom Pathworks-Florida leases any property, or in any
other person, firm or entity with whom Pathworks-Florida transacts business of
any nature. For purposes of this Section 2.7, the members of the immediate
family of an officer, director or employee shall consist of the spouse, parents,
children and siblings of such officer, director or employee.


2.9.           Financial Statements.  Pathworks-Florida has provided the Parent
and the Merger Sub with audited financial statements for the year ending
December 31, 2009 and reviewed financial statements for the interim period
through June 30, 2010.  The financial statements of Pathworks-Florida, together
with the related notes thereto, present fairly, in all material respects, the
financial position of Pathworks-Florida as of the dates specified and the
results of its operations and changes in financial position for the periods
covered thereby.  Such financial statements and related notes were prepared in
accordance with United States Generally Accepted Accounting Principles (“GAAP”)
throughout the period indicated except as may be disclosed in the notes
thereto.  Except as required to be set forth in such financial statements, or on
Schedule 2.9, Pathworks-Florida has no material liabilities of any kind, whether
accrued, absolute, contingent or otherwise or entered into any material
transactions or commitments.


2.10.         Taxes.  Pathworks-Florida has filed, on a timely basis, each
Federal, state, local and foreign Tax Return which is required to be filed by
it, or has requested an extension therefore, and has paid all Taxes and all
related assessments, penalties and interest shown on such tax returns to the
extent that the same have become due and are not being contested in good faith.


 
- 10 -

--------------------------------------------------------------------------------

 
 
2.11.         Litigation.  Other than as set forth on Schedule 2.11, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of Pathworks-Florida, threatened against or affecting
Pathworks-Florida or its properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”) which: (i) materially
adversely affects or challenges the legality, validity or enforceability of this
Agreement or (ii) would, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to result in an
Pathworks-Florida Material Adverse Effect.  Pathworks-Florida is not nor has it
ever been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws. There has not been, and to the
knowledge of Pathworks-Florida, there is not pending or contemplated, any
investigation by the SEC or any other governmental authority involving
Pathworks-Florida.


2.12.         Compliance.  Pathworks-Florida is not: (i) in violation of its
certificate of incorporation or by-laws; (ii) in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by Pathworks-Florida under),
nor has Pathworks-Florida received notice of a claim that it is in default under
or that it is in violation of, any material indenture, loan or credit agreement
or any other material agreement or instrument to which it is a party or by which
it or any of its properties is bound (whether or not such default or violation
has been waived), which default or violation would have or result in an
Pathworks-Florida Material Adverse Effect; (iii) in violation of any order of
any court, arbitrator or governmental body; or (iv) in violation of any statute,
rule or regulation of any governmental authority, except in each case as would
not, individually or in the aggregate, have or result in an
Pathworks-Florida Material Adverse Effect.


2.13.         Regulatory Permits.  Pathworks-Florida possesses or has applied
for all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
business, except where the failure to possess such permits would not,
individually or in the aggregate, have an Pathworks-Florida Material Adverse
Effect (“Material Permits”), and Pathworks-Florida has not received any notice
of proceedings relating to the revocation or modification of any Material
Permit.


2.14.         Properties.  Pathworks-Florida does not own any real property in
fee simple, and Pathworks-Florida has good and marketable title to all property
(personal, tangible and intangible) owned by it, free and clear of all security
interests, liens and encumbrances, except those that (i) do not materially
interfere with the use made of such property by Pathworks-Florida; (ii) for such
imperfections of title and encumbrances that would not have an
Pathworks-Florida Material Adverse Effect; or (iii) for liens that are not yet
due and payable.


2.15.         Intellectual Property.  Pathworks-Florida owns all right, title
and interest in, or possesses adequate and enforceable rights to use, all
patents, patent applications, trade marks, trade names, service marks,
copyrights, rights, licenses, franchises, trade secrets, confidential
information, processes, formulations, software and source and object codes
necessary for the conduct of Pathworks-Florida’s business (collectively, the
“Intangibles”), except to the extent that the failure to own or possess adequate
rights to such Intangibles would not have an Pathworks-Florida Material Adverse
Effect.  To the knowledge of Pathworks-Florida, Pathworks-Florida has not
infringed upon the rights of others with respect to the Intangibles and
Pathworks-Florida has not received written notice that it has or may have
infringed or is infringing upon the rights of others with respect to the
Intangibles, or any written notice of conflict with the asserted rights of
others with respect to the Intangibles, which infringement or conflict, if the
subject of an unfavorable decision, would have an Pathworks-Florida Material
Adverse Effect.


 
- 11 -

--------------------------------------------------------------------------------

 
 
2.16.         Insurance.  The insurance policies owned and maintained by
Pathworks-Florida that are material to Pathworks-Florida are in full force and
effect, all premiums due and payable thereon have been paid (other than
retroactive or retrospective premium adjustments that Pathworks-Florida is not
currently required, but may in the future be required, to pay with respect to
any period ending prior to the date of this Agreement), and Pathworks-Florida
has received no notice of cancellation or termination with respect to any such
policy that has not been replaced on substantially similar terms prior to the
date of such cancellation.
 
2.17.         No Undisclosed Liabilities.  Except as reflected in the balance
sheet of December 31, 2009 (the “Pathworks-Florida Balance Sheet”) contained in
the financial statements referenced in Section 2.9, or as otherwise disclosed on
Schedule 2.17, Pathworks-Florida has no liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise except liabilities which have arisen after
the date of the Pathworks-Florida Balance Sheet in the ordinary course of
business (none of which is a material uninsured liability for breach of
contract, breach of warranty, tort, infringement, claim or lawsuit).
 
2.18.         Environmental Matters.  None of the operations of
Pathworks-Florida involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state, local or foreign equivalent.
 
2.19.         Material Changes.  Except for the Reverse Split, the transactions
contemplated thereby and such other transactions as are set forth on Schedule
2.19, since the date of the Pathworks-Florida Balance Sheet: (i) there has been
no event, occurrence or development that has had an Pathworks-Florida Material
Adverse Effect, (ii) Pathworks-Florida has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice, and
(B) liabilities not required to be reflected in Pathworks-Florida’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) Pathworks-Florida has not altered its method of accounting or the
identity of its auditors, (iv) Pathworks-Florida has not declared or made any
dividend or distribution of cash or other property to its stockholders except in
the ordinary course of business consistent with prior practice, or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock except consistent with prior practice or pursuant to existing
Pathworks-Florida stock option or similar plans, and (v) Pathworks-Florida has
not issued any equity shares to any officer, director or affiliate, except
pursuant to existing Pathworks-Florida stock option or similar plans or upon
conversion or exercise of outstanding Pathworks-Florida securities.


2.20.         Full Disclosure.  The representations and warranties of
Pathworks-Florida contained in this Agreement (and in any schedule, exhibit,
certificate or other instrument to be delivered under this Agreement) are true
and correct in all material respects, and such representations and warranties do
not omit any material fact necessary to make the statements contained therein,
in light of the circumstances under which they were made, not misleading. There
is no fact of which Pathworks-Florida has knowledge that has not been disclosed
to Parent pursuant to this Agreement, including the schedules hereto, all taken
together as a whole, which has had or could reasonably be expected to have an
Pathworks-Florida Material Adverse Effect or materially adversely affect the
ability of Pathworks-Florida to consummate in a timely manner the transactions
contemplated hereby.


 
- 12 -

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUB


Each of Parent and Merger Sub, jointly and severally, hereby represents and
warrants to Pathworks-Florida that the statements contained in this ARTICLE III
are true and correct.


3.1.         Organization of Parent and Merger Sub.


(a)           Each of Parent and Merger Sub is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; has the corporate power and authority to own, lease and operate
its assets and property and to carry on its business as now being conducted; and
is duly qualified to do business and in good standing as a foreign corporation
in each jurisdiction in which the failure to be so qualified would have a Parent
Material Adverse Effect.  As used in this Agreement, the term “Parent Material
Adverse Effect” means a material adverse effect on the condition (financial or
otherwise), business, assets or results of operations of Parent and Merger Sub
as a whole or on the ability of Parent to consummate the transactions
contemplated by this Agreement; provided, however, that any adverse change,
event or effect that is demonstrated to be caused primarily by the conditions
generally affecting the United States economy shall be deemed not to be a Parent
Material Adverse Effect.


(b)           Parent has no subsidiaries other than Merger Sub, a Delaware
corporation and a wholly-owned subsidiary of Parent, which is inactive.


(c)           Parent has delivered or made available to Pathworks-Florida a true
and correct copy of the Certificate of Incorporation and Bylaws of each of
Parent and Merger Sub, each as amended to date, and each such instrument is in
full force and effect.  Neither Parent nor Merger Sub is in violation of any of
the provisions of its Certificate of Incorporation or Bylaws or equivalent
governing instruments.


3.2.         Capital Structure.  As of the date of this Agreement, the
authorized capital stock of Parent consists of 40,000,000 shares of Parent
Common Stock of which there were 8,828,134 shares issued and outstanding as of
the date hereof and 10,000,000 shares of preferred stock, none of which is
issued and outstanding.  As of the Closing, the authorized capital stock of
Parent shall consist of 40,000,000 shares of Parent Common Stock and 10,000,000
shares of preferred stock and there shall be issued and outstanding such number
of shares of Parent Common Stock as is required pursuant to Section 4.3 hereof
and no shares of preferred stock shall be issued and outstanding.  The
authorized capital stock of Merger Sub consists of 1,000 shares of Common Stock,
par value $0.001 per share (the “Merger Sub Common Stock”), all of which were
issued and outstanding as of the date hereof.  All outstanding shares of Parent
and Merger Sub Common Stock are duly authorized, validly issued, fully paid and
nonassessable, were issued in compliance with applicable securities laws and are
not subject to preemptive rights created by statute, the Certificate of
Incorporation or Bylaws of Parent and Merger Sub or any agreement or document to
which Parent or Merger Sub is a party or by which it is bound.  Other than as
set forth on Schedule 3.2, as of the date hereof, Parent did not have any
options or warrants to purchase common stock outstanding.


 
- 13 -

--------------------------------------------------------------------------------

 
 
3.3.         Obligations With Respect to Capital Stock.  Other than as set forth
on Schedule 3.3, there are no equity securities, partnership interests or
similar ownership interests of any class of Parent or Merger Sub, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests issued,
reserved for issuance or outstanding.  There are no equity securities,
partnership interests or similar ownership interests of any class of Merger Sub
of Parent, or any security exchangeable or convertible into or exercisable for
such equity securities, partnership interests or similar ownership interests
issued, reserved for issuance or outstanding.  There are no options, warrants,
equity securities, partnership interests or similar ownership interests, calls,
rights (including preemptive rights), commitments or agreements of any character
to which Parent or Merger Sub is a party or by which it is bound obligating
Parent or Merger Sub to issue, deliver or sell, or cause to be issued, delivered
or sold, or repurchase, redeem or otherwise acquire, or cause the repurchase,
redemption or acquisition, of any shares of capital stock of Parent or Merger
Sub or obligating Parent or Merger Sub to grant, extend, accelerate the vesting
of or enter into any such option, warrant, equity security, partnership interest
or similar ownership interest, call, right, commitment or agreement.  There are
no registration rights and there are no voting trusts, proxies or other
agreements or understandings with respect to any equity security of any class of
Parent or with respect to any equity security partnership interest or similar
ownership interest of any class of Merger Sub.


3.4.         Authority.


(a)           Each of Parent and Merger Sub has all requisite corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, have been duly authorized
by all necessary corporate action on the part of each of Parent and Merger Sub,
subject only to the adoption of this Agreement by Merger Sub’s stockholders and
the filing and recordation of the Certificate of Merger pursuant to the
DGCL.  This Agreement has been duly executed and delivered by each of Parent and
Merger Sub and, assuming the due authorization, execution and delivery by
Pathworks-Florida, constitutes the valid and binding obligation of each of
Parent and Merger Sub, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws and general principles of
equity.


 
- 14 -

--------------------------------------------------------------------------------

 
 
(b)            The execution and delivery of this Agreement by each of Parent
and Merger Sub, do not, and the performance of this Agreement by each of Parent
and Merger Sub, will not (i) conflict with or violate the Certificate of
Incorporation or Bylaws of Parent, or Merger Sub, respectively, (collectively,
the “Parent Charter Documents”); (ii) subject to compliance with the
requirements set forth in Section 3.4(c) below, conflict with or violate any
law, rule, regulation, order, judgment or decree applicable to Parent or Merger
Sub, respectively, or by which its or any of their respective properties is
bound or affected; or (iii) result in any breach of, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or impair any of, Parent's or Merger Sub's rights or alter the rights or
obligations of any third party under, or to Parent's knowledge, give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a lien or encumbrance on any of the properties or assets of
Parent or Merger Sub, respectively, pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which any of Parent or Merger Sub is a party or by
which Parent or Merger Sub, or any of their respective properties are bound or
affected.


(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with any Governmental Entity is required by or with
respect to any of Parent or Merger Sub in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for (i) the filing of the Certificate of Merger with the
Secretary of State of Delaware, (ii) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal and state securities laws and (iii) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, individually or in the aggregate, would not be reasonably likely to have a
Parent Material Adverse Effect.


3.5.         Parent Financial Statements.  Parent has provided Pathworks-Florida
with audited financial statements for the year ending December 31, 2009 and
reviewed statements for the period ended June 30, 2010 (“Parent Financial
Statements”).  The financial statements of Parent, together with the related
notes thereto, present fairly, in all material respects, the financial position
of Parent as of the dates specified and the results of its operations and
changes in financial position for the periods covered thereby.  Such financial
statements and related notes were prepared in accordance with United States
Generally Accepted Accounting Principles (“GAAP”) throughout the period
indicated except as may be disclosed in the notes thereto.  Except as required
to be set forth in such financial statements, or on Schedule 3.5, Parent has no
material liabilities of any kind, whether accrued, absolute, contingent or
otherwise or entered into any material transactions or commitments.


3.6.         Absence of Certain Changes or Events.  Except as disclosed in the
Parent Financial Statements or as contemplated by this Agreement, since the date
of the Parent Financial Statements, Parent has conducted business only in, and
has not engaged in any material transaction other than according to, the
ordinary and usual course of such businesses and there has not been (i) any
change that individually or in the aggregate, has had or is reasonably likely to
have a Parent Material Adverse Effect; (ii) any material damage, destruction or
other casualty loss with respect to any material asset or property owned, leased
or otherwise used by Parent or Merger Sub, whether or not covered by insurance;
(iii) any declaration, setting aside or payment of any dividend or other
distribution in cash, stock or property in respect of the capital stock of
Parent, except for dividends or other distributions on its capital stock
publicly announced prior to the date hereof and except as expressly permitted
hereby; (iv) any event that would constitute a violation of Section 4.1 or
Section 4.2 hereof, if such event occurred after the date of this Agreement and
prior to the Effective Time; or (v) any change by Parent in accounting
principles, practices or methods.


 
- 15 -

--------------------------------------------------------------------------------

 
 
3.7.         No Undisclosed Liabilities.  Except as reflected in the Parent
Financial Statements or as otherwise disclosed on Schedule 3.7, Parent has no
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise
except liabilities which have arisen after the date of the Parent Financial
Statements in the ordinary course of business (none of which is a material
uninsured liability for breach of contract, breach of warranty, tort,
infringement, claim or lawsuit).


3.8.         Tax Matters.
 
(a)           There have been duly and timely filed by Parent with the
appropriate Taxing Authorities all Tax Returns required to be filed before the
Closing Date and all such Tax Returns were true, correct and complete in all
material respects.  No extension is in effect for Parent with respect to the
filing of any Tax Return, the payment of any Taxes, or any limitation period
regarding the assessment or collection of any Taxes.
 
(b)           Parent has paid in full all Taxes which have become due and
payable on or before the Closing Date (whether or not shown on any Tax
Return).  Adequate reserves and accruals have been established to provide for
the payment of all Taxes which are not yet due and payable with respect to the
Parent through the Closing Date.
 
(c)           There are no liens for Taxes upon Parent or Merger Sub or any of
their properties or assets except for Taxes not yet due and payable.
 
(d)           Neither Parent nor Merger Sub has ever been a member of an
affiliated, consolidated, unitary or combined group filing a consolidated,
unitary or combined Tax Return.  Neither Parent nor Merger Sub has ever been a
party to any tax allocation, sharing or reimbursement agreement or arrangement.
 
(e)           Neither Parent nor Merger Sub has any liability for the Taxes of
any other person under Treasury Regulation Section 1.502-6 (or similar
provisions of state, local or foreign tax law), as a transferee or successor, by
contract, or otherwise.
 
(f)           Parent does not have pending any ruling requests filed by it or on
its behalf with any Taxing Authority and is not a party to any closing agreement
described in Internal Revenue Code Section 7121 (or similar provisions of state,
local or foreign law).
 
(g)           Parent has delivered to Pathworks-Florida correct and complete
copies of all income Tax Returns and all other material Tax Returns filed with
respect to Parent for all completed taxable years commencing on or after January
1, 2007, together with all examination reports by any Taxing Authority, any
statements of deficiencies proposed or assessed against or agreed to by Parent,
and any notices of proposed adjustments received with respect to such years.
 
(h)           No deficiency or proposed adjustment for any amount of Tax has
been proposed, asserted, assessed or reassessed (as may be applicable) by any
Taxing Authority against Parent that has not been paid, settled or otherwise
resolved.  There is no action, suit, claim, examination, investigation,
proceeding or audit now pending, proposed or threatened against Parent with
respect to any Taxes.  Parent has not been notified by any Taxing Authority that
any issues have been raised with respect to any Tax Return.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(i)           No claim has been made within the past five (5) calendar years by
any Taxing Authority in a jurisdiction where Parent did not file Tax Returns
that it is or may be subject to taxation by that jurisdiction.
 
(j)           Neither Parent nor Merger Sub is an “investment company” within
the meaning of Section 368(a)(2)(F)(iii) and (iv) of the Internal Revenue Code.
 
(k)           As used in this Agreement, “Tax” means any federal, state,
province, local or foreign income taxes (including any tax on or based upon net
income, or gross income, or income as specially defined, or earnings, or
profits, or selected items of income, earnings or profits) and all gross
receipts, estimated, sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, capital stock, social security (or
similar), unemployment, disability, severance, stamp, gains, registration, value
added, occupation, premium, real property, personal property, profits, windfall
profits, environmental, alternative or add-on minimum taxes, custom duties or
other taxes, fees, assessments or charges of any kind whatsoever, together with
any interest and any penalties, additions to tax or additional amounts imposed
by any Taxing Authority whether disputed or not.
 
(l)           As used in this Agreement, “Tax Return” is defined as any return,
declaration, report, claim for refund, information return, statement or other
document (including any related or supporting information, schedule, attachment
and any amendment thereof) filed or required to be filed with any federal,
state, province, local or foreign governmental entity or other authority (a
“Taxing Authority”) in connection with the determination, assessment or
collection of any Tax or the administration of any laws, regulations or
administrative requirements relating to any Tax.


3.9.         Contracts and Commitments.


(a)           Schedule 3.9 hereto lists the following agreements, whether oral
or written, to which Parent or Merger Sub is a party, which are currently in
effect, and which relate to the operation of Parent’s business, or where
applicable, the business of Merger Sub: (i) collective bargaining agreement or
contract with any labor union; (ii) bonus, pension, profit sharing, retirement
or other form of deferred compensation plan; (iii) hospitalization insurance or
other welfare benefit plan or practice, whether formal or informal; (iv) stock
purchase or stock option plan; (v) contract for the employment of any officer,
individual employee or other person on a full-time or consulting basis or
relating to severance pay for any such person; (vi) confidentiality agreement;
(vii) contract, agreement or understanding relating to the voting of Parent
Common Stock or the election of directors of Parent; (viii) agreement or
indenture relating to the borrowing of money or to mortgaging, pledging or
otherwise placing a lien on any of the assets of Parent or Merger Sub; (ix)
guaranty of any obligation for borrowed money or otherwise; (x) lease or
agreement under which Parent or Merger Sub is lessee of, or holds or operates
any property, real or personal, owned by any other party, for which the annual
rental exceeds $25,000; (xi) lease or agreement under which Parent or Merger Sub
is lessor of, or permits any third party to hold or operate, any property, real
or personal, for which the annual rental exceeds $25,000; (xii) contract which
prohibits Parent or Merger Sub from freely engaging in business anywhere in the
world; (xiii) license agreement or agreement providing for the payment or
receipt of royalties or other compensation by Parent or Merger Sub in connection
with any intellectual property rights; (xiv) contract or commitment for capital
expenditures in excess of $50,000; (xv) agreement for the sale of any capital
asset; (xvi) contract with Merger Sub any affiliate thereof which in any way
relates to Parent (other than for employment on customary terms); or (xvii)
other agreement which is either material to Parent’s business or was not entered
into in the ordinary course of business.


 
- 17 -

--------------------------------------------------------------------------------

 
 
(b)           To Parent’s knowledge, Parent and Merger Sub has performed all
obligations required to be performed by them in connection with the contracts or
commitments required to be disclosed in Schedule 3.9 hereto and is not in
receipt of any claim of default under any contract or commitment required to be
disclosed under such caption, Parent and Merger Sub, where applicable, have no
present expectation or intention of not fully performing any material obligation
pursuant to any contract or commitment required to be disclosed under such
caption, and Parent has no knowledge of any breach or anticipated breach by any
other party to any contract or commitment required to be disclosed under such
caption.


3.10.       Patents and Trademarks.   Parent has no patents, trademarks,
licenses, sublicenses, or any agreement relating to the ownership of use of any
intellectual property.


3.11.       Compliance; Permits; Restrictions.


(a)           Neither Parent nor Merger Sub is in conflict with, or in default
or violation of (i) any law, rule, regulation, order, judgment or decree
applicable to Parent or Merger Sub or by which it or any of its properties are
bound or affected, or (ii) any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Parent or Merger Sub is a party or by which Parent or Merger Sub or its
or any of their respective properties is bound or affected except for those
conflicts, defaults or violations which would not be reasonably expected to have
a Parent Material Adverse Effect.  To the knowledge of Parent, no investigation
or review by any Governmental Entity is pending or threatened against Parent or
Merger Sub, nor has any Governmental Entity indicated in writing an intention to
conduct the same.  There is no agreement, judgment, injunction, order or decree
binding upon Parent or Merger Sub which has or would reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
Parent or Merger Sub, any acquisition of material property by Parent or Merger
Sub or the conduct of business by Parent as currently conducted.


(b)           Parent and Merger Sub hold all permits, licenses, variances,
exemptions, orders and approvals from Governmental Entities which are necessary
to the conduct of the business of Parent except those the absence of which would
not, individually or in the aggregate, be reasonably likely to have a Parent
Material Adverse Effect, (collectively, the “Parent Permits”).  Parent and
Merger Sub are in compliance in all material respects with the terms of the
Parent Permits.


3.12.       Litigation.  There is no action, suit, proceeding, claim,
arbitration or investigation pending, including derivative suits brought by or
on behalf of Parent, or as to which Parent or Merger Sub has received any
written notice of assertion nor, to Parent's knowledge, is there a threatened
action, suit, proceeding, claim, arbitration or investigation against Parent or
Merger Sub seeking to delay, limit or enjoin the transactions contemplated by
this Agreement or which might reasonably be expected to have a Parent Material
Adverse Effect.


 
- 18 -

--------------------------------------------------------------------------------

 
 
3.13.       Brokers' and Finders' Fees.  Parent has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders' fees or
agents' commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.


3.14.       Employees.
 
(a)           The Company does not now have, nor has it had during its most
recently completed two fiscal years, any employees.
 
(b)           Except as otherwise set forth in Schedule 3.14, or as contemplated
by this Agreement, to the knowledge of Parent, neither any executive employee of
Parent nor any group of Parent’s employees has any plans to terminate his, her
or its employment; (b) Parent has no material labor relations problem pending
and its labor relations are satisfactory; (c) there are no workers’ compensation
claims pending against Parent nor is Parent aware of any facts that would give
rise to such a claim; (d) to the knowledge of Parent, no employee of Parent is
subject to any secrecy or non-competition agreement or any other agreement or
restriction of any kind that would impede in any way the ability of such
employee to carry out fully all activities of such employee in furtherance of
the business of Parent; and (f) no employee or former employee of Parent has any
claim with respect to any intellectual property rights of Parent.


3.15.       Affiliate Transactions.  Except as set forth in Schedule 3.15
hereto, and other than pursuant to this Agreement, no officer, director or
employee of Parent, Merger Sub or any member of the immediate family of any such
officer, director or employee, or any entity in which any of such persons owns
any beneficial interest (other than any publicly-held corporation whose stock is
traded on a national securities exchange or in the over-the-counter market and
less than one percent of the stock of which is beneficially owned by any of such
persons) (collectively “Parent Insiders”), has any agreement with Parent (other
than normal employment arrangements) or any interest in any property, real,
personal or mixed, tangible or intangible, used in or pertaining to the business
of Parent (other than ownership of capital stock of Parent). Parent is not
indebted to any Parent Insider (except for amounts due as normal salaries and
bonuses and in reimbursement of ordinary business expenses) and no Parent
Insider is indebted to Parent) except for cash advances for ordinary business
expenses, in each case in an amount less than $1,000). None of the insiders has
any direct or indirect interest in any competitor, supplier or customer of
Parent or in any person, firm or entity from whom or to whom Parent leases any
property, or in any other person, firm or entity with whom Parent transacts
business of any nature. For purposes of this Section 3.15, the members of the
immediate family of an officer, director or employee shall consist of the
spouse, parents and children of such officer, director or employee.


3.16.       Books and Records.  The books of account, minute books, stock record
books, and other records of Parent, all of which have been made available to
Pathworks-Florida, have been properly kept and contain no inaccuracies except
for inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Parent.  At the Closing, all of
Parent’s records will be in the possession of Parent.


 
- 19 -

--------------------------------------------------------------------------------

 
 
3.17.       Real Property.  Neither Parent nor Merger Sub owns any real
property. Schedule 3.17 contains an accurate list of all leaseholds and other
interests of Parent and Merger Sub in any real property.  Parent and Merger Sub
have good and valid title to those leaseholds and other interests free and clear
of all liens and encumbrances, and the real property to which those leasehold
and other interests pertain constitutes the only real property used in Parent’s
business.


3.18.       Insurance.  The insurance policies owned and maintained by Parent
that are material to Parent are in full force and effect, all premiums due and
payable thereon have been paid (other than retroactive or retrospective premium
adjustments that Parent is not currently required, but may in the future be
required, to pay with respect to any period ending prior to the date of this
Agreement), and Parent has received no notice of cancellation or termination
with respect to any such policy that has not been replaced on substantially
similar terms prior to the date of such cancellation.


3.19.       Environmental Matters.  None of the operations of Parent or any
Merger Sub involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state, local or foreign equivalent.


3.20.       Absence of Liens and Encumbrances.  Each of Parent and Merger Sub
has good and valid title to, or, in the case of leased properties and assets,
valid leasehold interests in, all of its tangible properties and assets, real,
personal and mixed, used in its business, free and clear of any liens and
encumbrances except (i) as reflected in the Parent Financial Statements, (ii)
for liens for taxes not yet due and payable and (iii) for such imperfections of
title and encumbrances, if any, which would not be reasonably expected to have a
Parent Material Adverse Effect.


3.21.       Board Approval.  The Board of Directors of each of Parent and Merger
Sub has (i) determined that the Merger is fair to, advisable and in the best
interests of it and its stockholders, (ii) has approved the Share Issuance and
(iii) duly approved the Merger, this Agreement and the transactions contemplated
hereby.


3.22.       Valid Issuances.  The Merger Consideration to be issued by Parent in
the Merger, when issued in accordance with the provisions of this Agreement,
will be duly authorized, validly issued, full paid and non-assessable, free of
all liens and encumbrances and not subject to preemptive rights.


3.23.       Disclosed Information.  None of the information supplied or to be
supplied by Parent for inclusion in any proxy statement, or any amendments or
supplements thereto, to be distributed to the shareholders of either
Pathworks-Florida or the Surviving Corporation in connection with a meeting of
such stockholders to vote upon this Agreement and the transactions contemplated
hereby, will, at the time of the mailing of such proxy statement and the time of
such meeting contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading.


 
- 20 -

--------------------------------------------------------------------------------

 
 
3.24.       Investigations and Inquiries. Nether Parent nor any of its
respective directors or officers is the subject of any investigation, inquiry or
proceeding before the Securities Exchange Commission or any state securities
commission or administrative agency.


3.25.       Foreign Corrupt Practices.  Neither the Parent, nor to the Parent’s
knowledge, any director, officer, agent, employee or other Person acting on
behalf of the Parent or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Parent (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.


3.26.       Sarbanes-Oxley Act.  Other than as set forth on Schedule 3.26, the
Parent is either in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof.
 
3.27.       Patriot Act.  To the extent applicable, both the Parent and Merger
Sub are in compliance, in all material respects, with the (i) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001).
 
3.28.       Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Parent and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Parent in
its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Parent Material Adverse Effect.
 
3.29.       Investment Company Status.  Neither Parent nor the Merger Sub is,
nor upon consummation of the sale of the Securities will not be, an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.
 
3.30.       Full Disclosure.  The representations and warranties of Parent and
Merger Sub contained in this Agreement (and in any schedule, exhibit,
certificate or other instrument to be delivered under this Agreement) are true
and correct in all material respects, and such representations and warranties do
not omit any material fact necessary to make the statements contained therein,
in light of the circumstances under which they were made, not misleading. There
is no fact of which Parent has knowledge that has not been disclosed to
Pathworks-Florida pursuant to this Agreement, including the schedules hereto,
all taken together as a whole, which has had or could reasonably be expected to
have a Material Adverse Effect on Parent or Merger Sub or materially adversely
affect the ability of Parent or Merger Sub to consummate in a timely manner the
transactions contemplated hereby.


 
- 21 -

--------------------------------------------------------------------------------

 
 

ARTICLE IV
CONDUCT PRIOR TO THE EFFECTIVE TIME


4.1.         Conduct of Business by the Parties.  During the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement pursuant to ARTICLE VIII or the Effective Time, except as
contemplated by this Agreement, each of Pathworks-Florida, Merger Sub and Parent
shall conduct their respective businesses in the ordinary course and in
substantial compliance with all applicable laws and regulations, pay their
respective debts and Taxes when due subject to good faith disputes over such
debts or Taxes, pay or perform other material obligations when due subject to
good faith disputes over such obligations, and use their commercially reasonable
efforts consistent with past practices and policies to (i) preserve intact their
present business organization; (ii) keep available the services of each of their
present officers and employees, respectively; and (iii) preserve their
relationships with customers, suppliers, distributors, licensors, licensees and
others with which each party has business dealings material to their respective
business.


4.2.         Covenants of Parent.  Except as disclosed in Schedule 4.2 hereto or
permitted by the terms of this Agreement or the transactions contemplated hereby
and thereby, during the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement pursuant to its terms or
the Effective Time, Parent shall not (i) amend the Parent Charter Documents
(other than as provided herein); (ii) split, combine or reclassify its
outstanding shares of capital stock; (iii) declare, set aside or pay any
dividend payable in cash, stock or property in respect of any capital stock;
(iv) take any action that would prevent the Merger from qualifying as a
reorganization under Section 368(a) of the Code or a qualifying exchange under
Section 351 of the Code; (v) conduct its business, other than in the ordinary
course consistent with past practices; (vi) issue any capital stock or any
options, warrants or other rights to subscribe for or purchase any capital stock
or any securities convertible into or exchangeable or exercisable for, or rights
to purchase or otherwise acquire, any shares of the capital stock of Parent; or
(vii) directly or indirectly redeem, purchase, sell or otherwise acquire any
capital stock of Parent.


4.3.         Affirmative Pre-Closing Covenants of Parent. Prior to the Closing,
Parent shall take all actions required such that immediately after the Effective
Time the holders of Parent Common Stock, or any securities convertible into or
exchangeable into shares of Parent Common Stock, including any shares issuable
to Section 6.2(h) hereof, shall own in the aggregate a number of shares of
Parent Common Stock, which shall represent forty-seven percent (47%) of the
fully diluted shares of Parent Common Stock immediately following the Effective
Time.  


 
- 22 -

--------------------------------------------------------------------------------

 
 
4.4.         Covenants of Pathworks-Florida.  Except as disclosed in Schedule
4.4 hereto or permitted by the terms of this Agreement or the transactions
contemplated hereby and thereby, during the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
pursuant to its terms or the Effective Time, Pathworks-Florida shall not (i)
amend the Pathworks-Florida Charter Documents (other than as provided herein);
(ii) split, combine or reclassify its outstanding shares of capital stock; (iii)
declare, set aside or pay any dividend payable in cash, stock or property in
respect of any capital stock; (iv) take any action that would prevent the Merger
from qualifying as a reorganization under Section 368(a) of the Code or a
qualifying exchange under Section 351 of the Code; (v) conduct its business,
other than in the ordinary course consistent with past practices; (vi) issue any
capital stock or any options, warrants or other rights to subscribe for or
purchase any capital stock or any securities convertible into or exchangeable or
exercisable for, or rights to purchase or otherwise acquire, any shares of the
capital stock of Pathworks-Florida; or (vii) directly or indirectly redeem,
purchase, sell or otherwise acquire any capital stock of Pathworks-Florida.


ARTICLE V
ADDITIONAL AGREEMENTS


5.1.         Public Disclosure; Securities Law Filings.  Parent and
Pathworks-Florida will consult with each other, and to the extent practicable,
agree, before issuing any press release or otherwise making any public statement
with respect to the Merger or this Agreement and will not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by law, in which case reasonable efforts to consult with the
other party will be made prior to such release or public statement.   In
addition, Parent and Pathworks-Florida agree to cooperate in the preparation and
filing of all filings required by applicable securities laws.


5.2.         Expenses.  Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.


5.3.         Commercially Reasonable Efforts; Notification.


(a)           Upon the terms and subject to the conditions set forth in this
Agreement, each of the parties agrees to use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Merger and the other transactions contemplated by this
Agreement, including to accomplish the following: (i) causing the conditions
precedent set forth in ARTICLE IV to be satisfied; (ii) obtaining all necessary
actions or non-actions, waivers, consents, approvals, orders and authorizations
from any federal, state, local or foreign governmental authority (collectively,
“Governmental Entities” and each a “Governmental Entity”); (iii) making all
necessary registrations, declarations and filings (including registrations,
declarations and filings with Governmental Entities, if any); (iv) avoiding any
suit, claim, action, investigation or proceeding by any Governmental Entity
challenging the Merger or any other transaction contemplated by this Agreement;
(v) obtaining all consents, approvals or waivers from third parties required as
a result of the transactions contemplated in this Agreement; (vi) defending any
suits, claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed; and (vii) executing or delivering any additional
instruments reasonably necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement.


 
- 23 -

--------------------------------------------------------------------------------

 
 
(b)           Parent shall give prompt notice to Pathworks-Florida upon becoming
aware that any representation or warranty made by it or Merger Sub contained in
this Agreement has become untrue or inaccurate, or of any failure of Parent or
Merger Sub to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement, in each case, where the conditions set forth in Section 6.2(a) or
Section 6.2(b) would not be satisfied as a result thereof; provided, however,
that no such notification shall affect the representations, warranties,
covenants or agreements of the parties or the conditions to the obligations of
the parties under this Agreement.


(c)           Pathworks-Florida shall give prompt notice to Parent upon becoming
aware that any representation or warranty made by it contained in this Agreement
has become untrue or inaccurate, or of any failure of Pathworks-Florida to
comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement, in each
case, where the conditions set forth in Section 6.3(a) or Section 6.3(b) would
not be satisfied as a result thereof; provided, however, that no such
notification shall affect the representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under this Agreement.


5.4.         Third Party Consents.  On or before the Closing Date, Parent and
Pathworks-Florida will each use its commercially reasonable efforts to obtain
any consents, waivers and approvals under any of its respective agreements,
contracts, licenses or leases required to be obtained in connection with the
consummation of the transactions contemplated hereby.


5.5          Parent Board of Directors and Officers.


(a)           Unless otherwise determined by the Parties prior to the Effective
Time, the directors of Parent immediately prior to the Effective Time shall be
the directors of the Surviving Corporation at and after the Effective Time, each
to hold the office of a director of the Surviving Corporation in accordance with
the provisions of the DGCL and the Certificate of Incorporation and Bylaws of
the Parent until their successors are duly elected and qualified.  In addition,
at the Closing, James A. Grimwade shall be appointed to the board of directors
of Parent, each to hold the office of a director of the Parent in accordance
with the provisions of the DGCL and the Certificate of Incorporation and Bylaws
of the Parent until their successors are duly elected and qualified.


(b)           Unless otherwise determined by the Parties prior to the Effective
Time, the officers of Parent immediately prior to the Effective Time shall be
the officers of the Parent at and after the Effective Time, each to hold office
in accordance with the provisions of the Bylaws of the Parent.


 
- 24 -

--------------------------------------------------------------------------------

 
 
5.6          Private Placement. Each of Pathworks-Florida and Parent shall take
all necessary action on its part such that the issuance of the Merger
Consideration to Pathworks-Florida stockholders constitutes a valid “private
placement” under the Securities Act.  Without limiting the generality of the
foregoing, Pathworks-Florida shall (1) provide each Pathworks-Florida
stockholder with a stockholder qualification questionnaire in the form
reasonably acceptable to both Parent and Pathworks-Florida (a “Stockholder
Questionnaire”) and (2) use its best efforts to cause each Pathworks-Florida
stockholder to attest that that stockholder either (A) is an “accredited
investor” as defined in Regulation D of the Securities Act, (B) has such
knowledge and experience in financial and business matters that the stockholder
is capable of evaluating the merits and risks of receiving the Merger
Consideration, or (C) has appointed an appropriate person reasonably acceptable
to both Parent and Pathworks-Florida to act as the stockholder’s purchaser
representative in connection with evaluating the merits and risks of receiving
the Merger Consideration.


5.7          Pathworks-Florida Stockholder Written Consent; Materials to
Stockholders.
 
(a) Pathworks-Florida shall use commercially reasonable efforts to obtain, in
lieu of holding a stockholder meeting, the written consent of the number of
Pathworks-Florida stockholders necessary under its Certificate of Incorporation,
Bylaws, and applicable law to approve this agreement and the Merger.
 
(b) Pathworks-Florida shall as promptly as practicable following the date of
this agreement prepare and mail to Pathworks-Florida stockholders all
information as may required to comply with applicable law and the Securities
Act.


5.8          No Negotiation.  Until the Effective Date, or such time, if any, as
this Agreement is terminated pursuant to ARTICLE VII below, neither Parent nor
Pathworks-Florida shall, nor shall they permit any of their respective
affiliates, directors, officers, employees, investment bankers, attorneys or
other agents, advisors or representatives to, directly or indirectly, (a) sell,
offer or agree to sell its business, by sale of shares or assets, merger or
otherwise (each an “Acquisition Transaction”) other than pursuant to this
Agreement, (b) solicit or initiate the submission of any proposal for an
Acquisition Transaction, or (c) participate in any discussions or negotiations
with, or furnish any information concerning its business to, any corporation,
person or other entity in connection with a possible Acquisition Transaction
other than pursuant to this Agreement.  If either Parent or Pathworks-Florida is
contacted or solicited by any third-party regarding any action contemplated
hereunder, such party must promptly inform the other in writing.


5.9          Limitation of Liability.  Notwithstanding anything to the contrary
contained in this Agreement, except as a result of a fraud, or a material
misstatement or omission hereunder, perpetrated by any party to this agreement,
or their respective successors or affiliates, shall have any liability hereunder
from and after the Closing Date.
 
5.10        Failure to Fulfill Conditions. In the event that either of the
parties hereto determines that a condition to its respective obligations to
consummate the transactions contemplated hereby cannot be fulfilled on or prior
to the termination of this Agreement, it will promptly notify the other party.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
5.11         Notification of Certain Matters. On or prior to the Effective Date,
each party shall give prompt notice to the other party of (i) the occurrence or
failure to occur of any event or the discovery of any information, which
occurrence, failure or discovery would be likely to cause any representation or
warranty on its part contained in this Agreement to be untrue, inaccurate or
incomplete after the date hereof in any material respect or, in the case of any
representation or warranty given as of a specific date, would be likely to cause
any such representation or warranty on its part contained in this Agreement to
be untrue, inaccurate or incomplete in any material respect as of such specific
date, and (ii) any material failure of such party to comply with or satisfy any
covenant or agreement to be complied with or satisfied by it hereunder.
 
5.12         Access to Information.  Each of Pathworks-Florida and Parent shall
afford to the other and the other's accountants, counsel, financial advisors and
other representatives reasonable access during normal business hours throughout
the period prior to the Effective Time to all properties, books, contracts,
commitments and records (including, but not limited to, tax returns) of it and,
during such period, shall furnish promptly such information concerning its
business, properties and personnel as the other shall reasonably request;
provided, however, that no investigation pursuant to this Section shall affect
any representation or warranty made herein or the conditions to the obligations
of the respective parties to consummate the Merger. All non-public documents and
information furnished to either Pathworks-Florida or Parent, as the case may be,
in connection with the transactions contemplated by this Agreement shall be
deemed to have been received, and shall be held by the recipient, in confidence,
except that Pathworks-Florida and Parent, as applicable, may disclose such
information as may be required under applicable law. Each party shall promptly
advise the others, in writing, of any change or the occurrence of any event
after the date of this Agreement and prior to the Effective Time having, or
which, insofar as can reasonably be foreseen, in the future would reasonably be
expected to have, any Pathworks-Florida Material Adverse Effect or Parent
Material Adverse Effect on, as applicable.
 
5.13         Finance Transaction.  Concurrent with the Closing, Parent will
commence its best efforts to raise an additional approximately $12 million of
new capital, approximately $2 million of which would be in the form of preferred
stock (with terms to be determined) and approximately $10 million in the form of
either preferred stock (with terms to be determined) or debt financing secured
by the proceeds of certain service contracts held by Pathworks-Florida.  The
terms, conditions and structure of any future financing would be subject to
negotiation between Parent, Pathworks-Florida and third party financiers.
 
5.14         Employment Agreements.  Effective at Closing, Parent will enter
into new employment contracts with Joshua M. Henschell and David A. Nickerson on
terms to be determined.
 
5.15         Chesscom Share Exchange.  Effective at the Closing, Parent will
enter into an agreement with The Bankers Store, Inc. (“BSTR”) whereby BSTR will
grant Parent an exclusive option to acquire all of the issued and outstanding
shares of Chesscom Technologies, Inc. (“Chesscom”) at a price equal to the
residual value of all assets of Chesscom other than its interest in
Pathworks-Florida.
 
5.15         Pathworks Cure Agreement.  Effective at the Closing, Pathworks,
Inc. (“Pathworks”) will enter into an agreement with Parent whereby Parent shall
have the right to cure any Pathworks default with respect to a Master Agreement
dated as of May 21, 2010 with CenturyTel Services Group, LLC (“CenturyLink”) in
exchange for Parent’s acquisition of the ownership of Pathworks on terms and
conditions to be agreed by the Parties.
 
 
- 26 -

--------------------------------------------------------------------------------

 


ARTICLE VI
CONDITIONS TO THE MERGER


6.1.         Conditions to Obligations of Each Party to Effect the Merger.  The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions, any of which may be waived if waived in writing by both
Parent and Pathworks-Florida:


(a)           No Prohibitive Change of Law. There shall have been no law,
statute, rule or regulation, domestic or foreign, enacted or promulgated which
would prohibit or make illegal the consummation of the transactions contemplated
hereby.


(b)           Stockholder Approvals.  This Agreement shall have been adopted and
the Merger shall have been duly approved by the stockholders of
Pathworks-Florida by the requisite vote under applicable law and in accordance
with the procedures set forth in its Certificate of Incorporation, Bylaws and
applicable law.


(c)           Dissenting Shares.  Pathworks-Florida stockholders holding in the
aggregate not more than five percent (5%) of the Pathworks-Florida Common Stock
shall have delivered to Pathworks-Florida a written demand for appraisal in
accordance with applicable Florida law.


(d)           No Order.  No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the Merger illegal or
otherwise prohibiting consummation of the Merger.


(e)           Schedules.  Each of the parties hereto shall have delivered to
each other complete and accurate Schedules to this Agreement and such Schedules
shall have been approved by the recipient.


(f)           Exhibits.  The parties shall mutually agree upon the form and
substance of all the Exhibits to this Agreement and the appropriate signatories
thereto shall have executed and delivered each such document.


(g)           Officers’ Certificate.  Each party shall have furnished to the
other a certificate of its Chief Executive Officer dated as of the Effective
Date, in which such officers shall certify that, to their best knowledge, the
conditions set forth in Section 6.2(a) and 6.2(b) or 6.3(a) and 6.3(b) (as
applicable) have been fulfilled and are true and correct.


6.2.         Additional Conditions to Obligations of Pathworks-Florida.  The
obligation of Pathworks-Florida to effect the Merger shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by
Pathworks-Florida:


 
- 27 -

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  The representations and
warranties of Parent and Merger Sub set forth in this Agreement shall be true
and correct as of the date of this Agreement and as of the Closing Date as if
made on and as of the Closing Date (except to the extent any such representation
and warranty expressly speaks only as of an earlier date) and Pathworks-Florida
shall have received a certificate signed on behalf of Parent by the Chief
Executive Officer of Parent to such effect.


(b)           Agreements and Covenants.  Each of Parent and Merger Sub shall
have performed or complied with, in all material respects, all agreements and
covenants required by this Agreement to be performed or complied with by them on
or prior to the Closing Date, and Pathworks-Florida shall have received a
certificate to such effect signed on behalf of each of Parent and Merger Sub by
an authorized officer of Pathworks-Florida.


(c)           Consents and Approvals.  Parent and Merger Sub shall have obtained
all consents and approvals necessary to consummate the transactions contemplated
by this Agreement in order that the transactions contemplated herein not
constitute a breach or violation of, or result in a right of termination or
acceleration of, or creation of any encumbrance on any of Parent’s or Merger
Sub’s assets pursuant to the provisions of, any agreement, arrangement or
undertaking of or affecting Parent or any license, franchise or permit of or
affecting Parent or Merger Sub.


(d)           No Closing Material Adverse Effect.  Since the date hereof, there
has not occurred a Parent Material Adverse Effect.  For purposes of the
preceding sentence and Section (a), the occurrence of any of the following
events or circumstances, in and of themselves and in combination with any of the
others, shall not constitute a Parent Material Adverse Effect:


(i)           any litigation or threat of litigation filed or made after the
date hereof challenging any of the transactions contemplated herein or any
stockholder litigation or threat of stockholder litigation filed or made after
the date hereof resulting from this Agreement or the transactions contemplated
herein unless Pathworks-Florida shall conclude that it has or could have a
Parent Material Adverse Effect on the Parent and the Parent, taken as a whole;
and


(ii)           any adverse change, event or effect that is demonstrated to be
caused primarily by conditions generally affecting the United States economy.
 
(e)           Corporate Documents.  Pathworks-Florida shall have received a copy
of the Certificate of Incorporation of each of the Parent and Merger Sub,
certified by the Secretary of State of the State of Delaware evidencing the good
standing of Parent and Merger Sub in such jurisdiction.
 
(f)           Other Agreements and Resignations. Each of the officers and
directors of Parent and Merger Sub immediately prior to the Closing Date shall
deliver duly executed resignations from their positions with each such
applicable corporation immediately upon the Effective Time.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
(g)           Compliance with Securities Law Requirements.  Parent shall be in
compliance in all material respects with all requirements of applicable
securities laws and shall have taken all actions with respect thereto as shall
be required or reasonably requested by Pathworks-Florida in connection
therewith.


6.3.         Additional Conditions to the Obligations of Parent and Merger
Sub.  The obligations of Parent and Merger Sub to effect the Merger shall be
subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, exclusively by
Parent:


(a)           Representations and Warranties.  The representations and
warranties of Pathworks-Florida set forth in this Agreement shall be true and
correct as of the date of this Agreement and as of the Closing Date as if made
on and as of the Closing Date (except to the extent any such representation and
warranty expressly speaks only as of an earlier date or to the extent such
representation and warranty is no longer true on account of transactions
contemplated by this Agreement) and Parent shall have received a certificate
signed on behalf of Pathworks-Florida by the Chief Executive Officer of
Pathworks-Florida to such effect; provided, however, that notwithstanding
anything herein to the contrary, this Section 6.3(a) shall be deemed to have
been satisfied even if such representations or warranties are not so true and
correct unless the failure of such representations or warranties to be so true
and correct, individually or in the aggregate, has had, or is reasonably likely
to have, an Pathworks-Florida Material Adverse Effect.


(b)           Agreements and Covenants.  Pathworks-Florida shall have performed
or complied with, in all material respects, all agreements and covenants
required by this Agreement to be performed or complied with by it at or prior to
the Closing Date, and Parent shall have received a certificate to such effect
signed on behalf of Pathworks-Florida by an authorized officer of
Pathworks-Florida.


(c)           No Closing Material Adverse Effect.  Since the date hereof, there
shall not have occurred an Pathworks-Florida Material Adverse Effect.  For
purposes of the preceding sentence and Section 6.3(a), the occurrence of any of
the following events or circumstances, in and of themselves and in combination
with any of the others, shall not constitute an Pathworks-Florida Material
Adverse Effect:


(i)           any litigation or threat of litigation filed or made after the
date hereof challenging any of the transactions contemplated herein or any
stockholder litigation or threat of stockholder litigation filed or made after
the date hereof resulting from this Agreement or the transactions contemplated
herein unless Pathworks-Florida shall conclude that it has or could have an
Pathworks-Florida Material Adverse Effect on Pathworks-Florida and the Parent,
taken as a whole; and


 
- 29 -

--------------------------------------------------------------------------------

 
 
(ii)           any adverse change, event or effect that is demonstrated to be
caused primarily by conditions generally affecting the United States economy, or
by conditions generally affecting the telecommunications industry.


ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER


7.1.         Termination.  This Agreement may be terminated at any time prior to
the Effective Time, whether before or after the requisite approval of the
stockholders of Pathworks-Florida:


(a)           by mutual written consent duly authorized by the Boards of
Directors of Parent and Pathworks-Florida; or


(b)           by either Parent or Pathworks-Florida if the Merger shall not have
been consummated by October 31, 2010, provided, however, that the right to
terminate this Agreement under this Section 7.1(b) shall not be available to any
party whose action or failure to act has been a principal cause of, or resulted
in the failure of, the Merger to occur on or before such date if such action or
failure to act constitutes a breach of this Agreement; or


(c)           by either Parent or Pathworks-Florida if a Governmental Entity
shall have issued an order, decree or ruling or taken any other action, in any
case having the effect of permanently restraining, enjoining or otherwise
prohibiting the Merger, which order, decree, ruling or other action shall have
become final and non-appealable or any law, order, rule or regulation is in
effect or is adopted or issued, which has the effect of prohibiting the Merger;
or


(d)           by Parent, on the one hand, or Pathworks-Florida, on the other, if
any condition to the obligation of any such party to consummate the Merger set
forth in Section 6.2 (in the case of Pathworks-Florida) or 6.3 (in the case of
Parent) becomes incapable of satisfaction prior to the Closing Date; provided,
however, that the failure of such condition is not the result of a breach of
this Agreement by the party seeking to terminate this Agreement.


7.2.         Fees and Expenses.  All Expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such Expenses whether or not the Merger is consummated.  As used in
this Agreement, “Expenses” shall include all reasonable out-of-pocket expenses
(including, without limitation, all fees and expenses of counsel, accountants,
experts and consultants to a party hereto and its affiliates) incurred by a
party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and all
other matters relating to the closing of the Merger and the other transactions
contemplated hereby.


7.3.         Amendment.  This Agreement may be amended by the parties hereto by
action taken by or on behalf of their respective Boards of Directors at any time
prior to the Effective Time; provided, however, that, after the approval and
adoption of this Agreement by the stockholders of Pathworks-Florida, there shall
not be any amendment that by applicable law requires further approval by the
stockholders of Pathworks-Florida without the further approval of such
stockholders.  This Agreement may not be amended by the parties hereto except by
execution of an instrument in writing signed on behalf of each of Parent,
Pathworks-Florida and Merger Sub.


 
- 30 -

--------------------------------------------------------------------------------

 
 
7.4.         Extension; Waiver.  At any time prior to the Effective Time, any
party hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto and (iii)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein.  Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.  Delay in exercising any right under
this Agreement shall not constitute a waiver of such right.


ARTICLE VIII
CONTINUATION OF BUSINESS
 
8.1          Continuation of Business.  After the Effective Time of the Merger,
Parent, either directly or through Pathworks-Florida as long as
Pathworks-Florida is within Parent’s “qualified group” within the meaning of
Regulations Section 1.368-1(d)(4)(ii) (the “Qualified Group”), will continue at
least one significant historic business line of Pathworks-Florida, or use at
least a significant portion of Pathworks-Florida's historic business assets in a
business, in each case within the meaning of Regulations Section 1.368-1(d),
except that Pathworks-Florida's historic business assets may be transferred
(a) to a corporation that is another member of Parent’s Qualified Group, or
(b) to an entity taxed as a partnership if (i) one or more members of Parent’s
Qualified Group have active and substantial management functions as a partner
with respect to Parent’s historic business or (ii) members of Parent’s Qualified
Group in the aggregate own an interest in the partnership representing a
significant interest in Pathworks-Florida's historic business, in each case
within the meaning of Regulations Section 1.368-1(d)(4)(iii).


ARTICLE IX
GENERAL PROVISIONS


9.1.         Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given on the day of delivery if delivered
personally or sent via telecopy (receipt confirmed) or on the second business
day after being sent if delivered by commercial delivery service, to the parties
at the following addresses or telecopy numbers (or at such other address or
telecopy numbers for a party as shall be specified by like notice):


(a)           if to Parent or Merger Sub (prior to Closing):


Lexicon United Incorporated
4500 Steiner Ranch Blvd.
Suite 1708
Austin, TX 78732
Attn:  Jeffrey Nunez


 
- 31 -

--------------------------------------------------------------------------------

 
 
With a copy to:


Robert L. B. Diener, Esq.
56 Laenani Street
Haiku, HI 86708
Phone:  (310) 396-1691
Fax:  (310) 362-8887


(b)           if to Pathworks-Florida to:


Pathworks PCO of Florida, Inc.
830 Cottage View Drive #201
Traverse City, MI 49684


9.2.         Interpretation.


(a)           When a reference is made in this Agreement to Exhibits, such
reference shall be to an Exhibit to this Agreement unless otherwise
indicated.  When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement.  Unless otherwise indicated
the words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.” The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  When reference is made herein to “the business of” an entity, such
reference shall be deemed to include the business of all direct and indirect
subsidiaries of such entity.  Reference to the subsidiaries of an entity shall
be deemed to include all direct and indirect subsidiaries of such entity.


(b)           For purposes of this Agreement, the term “knowledge” means with
respect to a party hereto, with respect to any matter in question, that any of
the officers of such party has actual knowledge of such matter.


(c)           For purposes of this Agreement, the term “person” shall mean any
individual, corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization, entity or
Governmental Entity.


(d)           For purposes of this Agreement, an “agreement,” “arrangement,”
“contract,” “commitment” or “plan” shall mean a legally binding, written
agreement, arrangement, contract, commitment or plan, as the case may be.


9.3.         Counterparts; Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format or
other electronic data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


 
- 32 -

--------------------------------------------------------------------------------

 
 
9.4.         Entire Agreement; Third Party Beneficiaries.  This Agreement and
the documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.  Nothing in this Agreement is intended to
or shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.


9.5.         Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.


9.6.         Other Remedies; Specific Performance.  Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy.  The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which t they are entitled at law or in
equity.  In any action at law or suit in equity to enforce this Agreement or the
rights of any of the parties hereunder, the prevailing party in such action or
suit shall be entitled to receive a reasonable sum for its attorneys' fees and
all other reasonable costs and expenses incurred in such action or suit.


9.7.         Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Austin, Texas, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.


 
- 33 -

--------------------------------------------------------------------------------

 
 
9.8.         Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.


9.9.         Assignment.  No party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other parties.  Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.


9.10.       Waiver of Jury Trial.  EACH OF PARENT, PATHWORKS-FLORIDA AND MERGER
SUB HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF PARENT,
PATHWORKS-FLORIDA AND MERGER SUB IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT HEREOF.


9.11.       Survival of Representations and Warranties.  The respective
representations, warranties, obligations, agreements and promises of the parties
contained in this Agreement and in any exhibit, schedule, certificate or other
document delivered pursuant to this Agreement, shall survive for a period of one
year following the Closing Date.


[Signature Page Follows]
 
 
- 34 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be executed by their duly authorized respective officers as of the
date first written above.
 
PATHWORKS PCO OF FLORIDA, INC.
   
By:
/s/ Joshua M. Henschell
Name:
Joshua M. Henschell
Title:
President
   
LEXICON UNITED INCORPORATED CORPORATION
   
By:
/s/ Elie Saltoun
Title:
President
Name:
Elie Saltoun
   
LEXICON ACQUISITION, INC.
   
By:
/s/ Jeffrey G. Nunez
Name:
Jeffrey G. Nunez
Title:
Vice President

 
 
- 35 -

--------------------------------------------------------------------------------

 
